                         UNITED STATES DISTRICT COURT
                      WESTERN DISTRICT OF NORTH CAROLINA
                             CHARLOTTE DIVISION
                                  3:20-cv-80-RJC
                               3:05-cr-46-RJC-DSC-2

CURTIS ARNOLD,                      )
                                    )
            Petitioner,             )
                                    )
vs.                                 )
                                    )                       ORDER
UNITED STATES OF AMERICA,           )
                                    )
            Respondent.             )
____________________________________)

       THIS MATTER is before the Court on pro se Petitioner’s unverified Letter that was

docketed as a Petition for Writ of Habeas Corpus pursuant to 28 U.S.C. § 2241, in which he

purports to seek relief under United States v. Simmons, 649 F.3d 237 (4th Cir. 2011) (en banc) and

United States v. Wheeler, 886 F.3d 415, 428 (4th Cir. 2018).

       Plaintiff’s conclusory and unverified Petition is insufficient to proceed. Petitioner shall

have thirty (30) days in which to file a superseding verified Amended § 2241 Petition in

accordance with this Order. Although Petitioner is appearing pro se, he is required to comply with

all applicable rules including the Local Rules of the United States District Court for the Western

District of North Carolina and the Federal Rules of Civil Procedure. Rule 8(a) of the Federal Rules

of Civil Procedure requires pleadings to contain a “short and plain statement of the claim showing

that the pleader is entitled to relief….” Fed. R. Civ. P. 8(a)(2). The Amended § 2241 Petition will

supersede and replace the original § 2241 Petition so that any claims not included in the Amended

Petition will be waived. See Young v. City of Mount Ranier, 238 F.3d 567, 573 (4th Cir. 2001).

The Amended § 2241 Petition will be subject to all applicable timeliness and procedural


                                                1
               requirements. See generally 28 U.S.C. § 2255(f), (h); Mayle v. Felix, 545 U.S. 644 (2005)

               (discussing relation back). Failure to comply with this Order will probably result in dismissal of

               this action and closure of this case without further notice.

                       IT IS, THEREFORE, ORDERED that:

                       1. Petitioner shall have thirty (30) days in which to file an Amended § 2241 Petition in

                            accordance with this Order. If Petitioner fails to file an Amend § 2241 Petition within

                            the time limit set by the Court, this action will probably be dismissed and the case will

                            be closed.

                       2. The Clerk is respectfully directed to mail Petitioner a new § 2241 form.



Signed: February 21, 2020




                                                                  2
